Citation Nr: 0402046	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  00-18 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Whether there was clear and unmistakable error (CUE) in 
December 1981 and August 1982 RO decisions which assigned 
special monthly compensation at the rate intermediate between 
subsection (l) and subsection (m).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 decision by the RO in Buffalo, New 
York which determined that there had been no CUE in a 
December 1981 RO decision that assigned special monthly 
compensation at the rate intermediate between subsection (l) 
and subsection (m).


FINDINGS OF FACT

Unappealed RO decisions dated in December 1981 and August 
1982, which assigned special monthly compensation at the rate 
intermediate between subsection (l) and subsection (m), did 
not contain an undebatable error that was outcome 
determinative.


CONCLUSION OF LAW

There was no CUE in the December 1981 and August 1982 RO 
decisions which established special monthly compensation at 
the rate intermediate between subsection (l) and subsection 
(m), and those decisions are final.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Post-service medical records reflect that the veteran was 
diagnosed with multiple sclerosis in the late 1950s.

A June 1981 medical certificate by L. Jivoff, MD, reflects 
that the veteran was diagnosed with advanced multiple 
sclerosis.  He noted that the veteran had weakness of the 
right shoulder, elbow, and fingers with incoordination.
He also noted severe weakness and spasticity of the right 
lower extremity with foot drop, and weakness of the left 
ankle.  There was bilateral spasticity with hyperactive deep 
tendon reflexes in all extremities, more on the right.  There 
were bilateral Babinski signs, and decreased vibratory 
sensation in both legs.  There was absent position sense on 
the right.  Dr. Jivoff noted that when last seen in May 1981, 
the veteran was walking with difficulty approximately 15 
paces with Canadian crutches.  He had spastic paraparesis, 
and an incoordinate right upper extremity.

At a September 1981 VA neurological examination, the veteran 
was wearing bilateral short leg braces.  On motor examination 
of the lower extremities, there was essentially a bilateral 
spastic quadriparesis, with bilateral foot drop, right 
complete and left partial.  Without braces or crutches, gait 
was very poor, unsteady, and wide-based, and he needed to 
hold on to furniture for ambulation.  Sometimes he needed to 
use his hands to lift up his legs to move from position to 
position.  With braces and crutches, his ambulation was slow 
and unsteady but improved, with minimal help needed on level 
ground.  Assistance was needed for ascending or descending 
stairs, getting in or out of a car, and similar 
circumstances.  The diagnoses were demyelinating disease 
consistent with multiple sclerosis, with severe involvement 
of the lower extremity and moderate involvement of the upper 
extremity, neurogenic bladder secondary to the first 
diagnosis, and refractive error.  The examiner noted that the 
veteran was ambulatory with Canadian crutches and bilateral 
short leg braces, but would need assistance getting in or out 
of a vehicle.  Ascending or descending stairs would be 
difficult even with assistance, and the activities of daily 
living were severely restricted.

In a December 1981 rating decision, the RO established 
service connection for multiple sclerosis with loss of use of 
both lower extremities, rated 100 percent disabling, 
neurogenic bladder secondary to multiple sclerosis, rated 40 
percent disabling, weakness of the right upper extremity 
secondary to multiple sclerosis, rated 20 percent disabling, 
weakness of the left upper extremity secondary to multiple 
sclerosis, rated 20 percent disabling, and nystagmus 
secondary to multiple sclerosis, rated 10 percent disabling.  
The RO also granted special monthly compensation on the basis 
of loss of use of both feet, and granted special monthly 
compensation at the rate intermediate between 38 U.S.C. § 
314(l) and (m), based on multiple sclerosis with additional 
disability of neurogenic bladder, weakness of both upper 
extremities, and nystagmus independently ratable at 50 
percent or more from January 8, 1981.  The veteran was 
notified of this decision in January 1982 and he did not 
appeal.

In June 1982, the veteran reported the following complaints:  
numbness in the toes of both feet and legs, complete foot 
drop on the right, partial foot drop on the left, and 
weakness of the right leg.  He also complained of 
hyperextension of both knees, weakness of both hips, worse on 
the right, severe spasm in both legs, and poor balance.  He 
said he was unable to walk without the aid of a short leg 
brace and Canadian crutches, and that he used a wheelchair 
for long distances.

On VA examination for housebound status or permanent need for 
regular aid and attendance in June 1982, the veteran was in a 
wheelchair.  The examiner indicated that the veteran was 
basically wheelchair-bound but was ambulatory for about 100 
feet with Canadian crutches and short leg braces.  It was 
noted that the veteran's right leg brace extended upward to 
just below the knee, and the left brace extended upward to 
the superior aspect of the calf.  Similar findings were 
indicated on VA neurological examination in June 1982.  At 
that examination, it was noted that strength in the lower 
extremities was 4-/5 on the right, and 4+/5 on the left.  
There was bilateral foot drop right greater than left.

In an August 1982 rating decision, the RO established service 
connection for impairment of bowel function, secondary to 
multiple sclerosis, rated 10 percent disabling.  The veteran 
was notified of this decision in September 1982 and he did 
not appeal.  The veteran's rate of special monthly 
compensation thereafter remained unchanged for many years.

In June 1999, the veteran filed a claim asserting that there 
was CUE in the December 1981 rating decision (and all 
subsequent rating decisions) which assigned special monthly 
compensation at the rate intermediate between subsection (l) 
and subsection (m) for the loss of use of both lower 
extremities.  The veteran's representative contended that the 
time of the December 1981 rating decision, the veteran's loss 
of use of both lower extremities was from the waist down, and 
that therefore the December 1981 rating decision should have 
assigned special monthly compensation at the rate 
intermediate between subsection (m) and subsection (n).

The veteran subsequently filed a claim for an increased 
rating for multiple sclerosis.  In a March 2002 rating 
decision, the RO granted special monthly compensation at the 
rate between subsections (m) and (n) effective in June 1999.

Analysis

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub.L. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), is inapplicable to claims of CUE in final RO 
decisions.  Simmons v. Principi, 17 Vet. App. 104, 109 
(2003).  

The veteran did not appeal the December 1981 and August 1982 
decisions, and they are final.  They will be reversed or 
revised if based on CUE.  38 U.S.C.A. § 7105 (West 2002).  
For the purposes of authorizing benefits, reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2003).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 
2001); Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2001); 
Baldwin v. West, 13 Vet. App. 1 (1999) and 15 Vet. App. 302 
(2001).

Under the law in effect at the time of the December 1981 
rating decision, if the veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of both hands, or both feet, or of one hand and 
one foot, or is blind in both eyes, with 5/200 visual acuity 
or less, or is permanently bedridden or so helpless as to be 
in need of regular aid and attendance, he is entitled to a 
higher rate of compensation.  38 U.S.C. § 314(l) (Supp. 1980) 
(now 38 U.S.C.A. § 1114(l)); 38 C.F.R. § 3.350(b) (1981).

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of two extremities at a level, or with complications, 
preventing natural elbow or knee action with prosthesis in 
place, or has suffered blindness in both eyes, rendering such 
veteran so helpless as to be in need of regular aid and 
attendance, he is entitled to a yet higher rate of 
compensation.  38 U.S.C. § 314(m) (Supp. 1980) (now 38 
U.S.C.A. § 1114(m)); 38 C.F.R. § 3.350(c) (1981).

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss of two 
extremities so near the shoulder or hip as to prevent use of 
a prosthetic appliance or has suffered the anatomical loss of 
both eyes, he is entitled to an even higher rate of 
compensation.  38 U.S.C. § 314(n) (Supp. 1980) (now 38 
U.S.C.A. § 1114(n)); 38 C.F.R. § 3.350(d) (1981).

The veteran essentially contends that the December 1981 and 
August 1982 rating decisions erred in failing to recognize 
that he had loss of use of both lower extremities from the 
waist down, or at least from a point above the knees down, 
which entitled him to special monthly compensation at the 
intermediate level between (m) and (n).  His argument would 
prevail if the evidence unmistakably showed loss of use at or 
above the knees.  However, the record contained evidence that 
loss of use was at a level below the knees.  

The record showed that his leg braces reached from the feet 
to points below the knees.  The examination reports show that 
the veteran was able to ambulate short distances without 
braces at the level of the knees.  The September 1981, 
examination reported muscle strength of 0 or 1 out of 5 in 
many of the muscles below the knee, but noted the abductor 
muscle above the knee had strength of 4+ on the right and 5 
on the left.  Both knee jerks were graded as 4.  Similar 
findings were shown on VA examinations in June 1982, when it 
was further noted that the veteran's strength in both lower 
extremities was nearly full.  Dr. Jivoff also reported no 
specific impairment at or above the knees.

Given that there was evidence of significant remaining 
function at or above the knees, and no specific evidence of 
loss of use at or above the knees, the RO had a basis for 
concluding, as it did in December 1981, and August 1982, that 
the criteria of 38 U.S.C. § 314(m) had not been met, and that 
therefore the proper rate of special monthly compensation was 
the rate intermediate between 38 U.S.C. § 314(l) and (m).  

The veteran is essentially asserting a disagreement with how 
the facts were evaluated by the RO in its December 1981 and 
August 1982 decisions.  The correct facts were before the RO 
in December 1981 and August 1982, and the file shows that the 
RO properly considered the evidence and law when making its 
1981 and 1982 decisions.  Based on the record and law in 
effect at the time of the December 1981 and August 1982 RO 
decisions, it cannot now be said that all reasonable 
adjudicators would have reached a different result or that 
there was undebatable error.  Therefore, neither the December 
1981 nor August 1982 RO decision was based on CUE.


ORDER

The claim of CUE in RO decisions in December 1981 and August 
1982 is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



